Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose and would not have rendered obvious a blood glucose meter comprising: an outer cylinder, which can be joined in an alveolar bone and has an open bottom; an inner cylinder having an open bottom, joined to the outer cylinder by being inserted into the inner space of the outer cylinder; a biosensor disposed in the inner space of the inner cylinder and exposed through the open bottom of the outer cylinder and the open bottom of the inner cylinder; a data processor disposed in the inner space of the inner cylinder for receiving and processing a signal from the biosensor; a transmitter disposed in the inner space of the inner cylinder for transmitting data from the data processor; and a battery disposed in the inner space of the inner cylinder for supplying power to the biosensor, the data processor and the transmitter; wherein the inner cylinder comprises a protrusion at the lowest part of the inner cylinder with the open bottom of the inner cylinder corresponding to an open edge of the protrusion and the inner space of the protrusion being a portion of the inner space of the inner cylinder, wherein the protrusion protrudes through the open bottom of the outer cylinder, or the bottom plane of the protrusion and the bottom place of the outer cylinder is coplanar, wherein the biosensor is disposed in the protrusion.
KR-10-1443827-B1, hereinafter Bong, discloses a blood glucose meter (abstract) comprising: an outer cylinder (fixture 100) which can be joined in an alveolar bone and has an opening near the bottom (Fig. 9, fixture penetration holes 110 near the bottom); an inner cylinder (abutment 200) having an open 
KR-10-1534182-B1, hereinafter Park, discloses a transmitter (control unit 600) disposed in the inner space of an inner cylinder (Fig. 3, abutment 300) and a battery (power supply unit 500) disposed in the inner space of the inner cylinder.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the blood glucose meter of Bong such that the transmitter was disposed in the inner space of the inner cylinder and the battery was disposed in the inner space of the inner cylinder, as taught by Park, in order for the components to be replaceable or attachable and detachable (Park, paragraph 4 on page 11).
US 2006/0078847 A1, hereinafter Kwan, teaches a dental implant (Fig. 1E, device 10) wherein an outer cylinder (base section 16) has an open bottom (axial hole 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Bong and Park such that the outer cylinder has an open bottom, as taught by Kwan, as a simple substitution of one through-hole configuration for another (Kwan, Fig. 1E shows axial hole 17 and holes 17a, holes 17a are analogous to fixture penetration holes 110 of Bong) for the predictable result of allowing contact with blood.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791